EXHIBIT 10.4
 
AUTOMATIC DATA PROCESSING, INC.
CHANGE IN CONTROL SEVERANCE PLAN
FOR
CORPORATE OFFICERS
(as amended)




The purpose of this Change in Control Severance Plan for Corporate Officers (the
"Plan") is to enable Automatic Data Processing, Inc., a Delaware corporation
(the "Company"), to offer a form of income protection to "Participants" (as
defined in Section 7.5 below) in the event their employment with the Company
terminates under certain circumstances due to a "Change in Control" (as defined
in Section 7.2 below).


ARTICLE I: BENEFITS


1.1
Eligibility for Benefits; Benefits; Payment; and Rights of Participants.




(a)
If a Change in Control occurs prior to the date a Participant's employment with
the Company terminates, then upon the termination of the Participant's
employment by the Company without "Cause" (as defined in Section 7.1 below) or
by the Participant for "Good Reason" (as defined in Section 7.4 below), in
either case during the two-year period following the Change in Control
(individually, a "Qualifying Termination"), such Participant shall be paid an
amount (the "Severance Benefit") equal to 150% (or in the case of the Company’s
Chief Executive Officer, 200%) of the Participant's "Current Total Annual
Compensation" (as defined in Section 7.3 below).




(b)
Any Participant entitled to a Severance Benefit (in accordance with Section
1.1(a) above) shall receive his Severance Benefit in the form of a lump-sum
payment within 60 business days, or at such earlier time as required by
applicable law, after his employment with the Company terminates.




1.2
Additional Benefits.  A Participant entitled to receive a Severance Benefit
shall also receive the following additional benefits:




(a)
The Company shall cause options to purchase Company stock ("Stock Options") held
by a Participant that are not fully vested and exercisable on the date of the
Qualifying Termination to become fully vested and exercisable as of the date of
such Qualifying Termination.




(b)
The Company shall cause unvested restricted shares of Company stock (the
"Restricted Shares") and unvested restricted stock units (the "RSUs") held by a
Participant on the date of the Qualifying Termination, that, in either case, are
subject to vesting based solely on the Participant’s

 
 

--------------------------------------------------------------------------------

continued service to the Company, to become fully vested (and in the case of
RSUs, settled) as of the date of such Qualifying Termination.

 
 
 
 
(c)
The number of shares of Company stock a Participant would have been entitled to
receive had the performance goals been achieved at the 100% target rate in each
of the then-ongoing performance-based restricted stock programs (PBRS) and
performance stock unit programs (PSU), and/or any successor programs to the PBRS
and PSU programs, shall be granted by the Company to such Participant on the
date of the Qualifying Termination without any further vesting conditions.




(d)
The cash amount a Participant would have been entitled to receive had the
performance goals been achieved at the 100% target rate in each of the
then-ongoing performance-based restricted unit programs (PBRU), and/or any
successor programs to the PBRU programs, shall be paid by the Company to such
Participant on the date of the Qualifying Termination.




1.3
Reduction of Payments. If a Participant’s receipt of any payment and/or
non-monetary benefit under this Plan (including, without limitation, the
accelerated vesting of Stock Options, Restricted Shares, and/or awards under the
PBRS, PBRU, and/or PSU programs, and any successor programs) (collectively, the
"Payments") would, in the determination of the Company, cause him to become
subject to the excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the "Code"), the Company shall reduce his Payments in
the manner and in the amounts determined by the Company to be necessary to avoid
the application of such excise tax (the "Reduced Amount"); provided, that the
foregoing shall not apply if the Company determines that, if such Payments were
not so reduced, the net amount of Payments that the Participant would receive
after payment of such excise tax would be greater than the Reduced Amount.  Any
determinations by the Company pursuant to this Section 1.3 shall be binding upon
the Company and the Participant.




1.4
Rights of Participants. Nothing contained herein shall be held or construed to
create any liability or obligation on the Company to retain any Participant in
its service or in a corporate officer position. All Participants shall remain
subject to discharge or discipline to the same extent as if the Plan did not
exist.




1.5
Release of Claims. All payments and benefits hereunder shall be delayed until
the Participant executes and delivers to the Company within 45 days following
his Qualifying Termination an irrevocable general release of all claims against
the Company and its subsidiaries, affiliates, and related persons in a form
provided by the Company.  If a Participant fails to timely execute such release
or timely revokes his acceptance of such release, the Participant shall not be
entitled to any severance payments or benefits hereunder.



 
2

--------------------------------------------------------------------------------

 
ARTICLE II: FUNDING


2.1
Funding. The Plan shall be funded out of the general assets of the Company as
and when benefits are payable under the Plan. All Participants shall be solely
general creditors of the Company.



ARTICLE III: ADMINISTRATION OF THE PLAN



3.1
Plan Administrator. The general administration of the Plan shall be placed with
the Compensation Committee of the Board of Directors of the Company
(the "Board") or an administrative committee appointed by the Board (the
"Committee").




3.2
Reimbursement of Expenses of Committee. The Company shall pay or reimburse the
members of the Committee for all reasonable expenses incurred in connection with
their duties hereunder.




3.3
Action by the Plan Committee. Decisions of the Committee shall be made by a
majority of its members attending a meeting at which a quorum is present (which
meeting may be held telephonically), or by written action in accordance with
applicable law. No member of the Committee may act with respect to a matter
which involves only that member.




3.4
Delegation of Authority. The Committee may delegate any and all of its powers
and responsibilities hereunder to other persons by formal resolution filed with
and accepted by the Board. Any such delegation shall not be effective until it
is accepted by the Board and the persons designated and may be rescinded at any
time by written notice from the Committee to the person to whom the delegation
is made.




3.5
Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its
work in connection with the Plan, and the Company shall pay the fees and
expenses of such persons.




3.6
Accounts and Records. The Committee shall maintain such accounts and records
regarding the fiscal and other transactions of the Plan, and such other data as
may be required to carry out its functions under the Plan and to comply with all
applicable laws.




3.7
Compliance with Applicable Law. The Company shall be deemed the administrator of
the Plan for the purposes of any applicable law and shall be responsible for the
preparation and filing of any required returns, reports, statements or other
filings with appropriate governmental agencies. The Company shall also be
responsible for the preparation and delivery of information to persons entitled
to such information under any applicable law.

 

 
3

--------------------------------------------------------------------------------

3.8
Reimbursement of Expenses. If any contest or dispute shall arise under this Plan
involving termination of a Participant's employment with the Company or
involving the failure or refusal of the Company to perform fully in accordance
with the terms hereof, the Company shall, immediately after the date a court
issues a final order from which no appeal can be taken, or with respect to which
the time period to appeal has expired, reimburse such Participant for all
reasonable legal fees and expenses, if any, paid by the Participant in
connection with such contest or dispute (together with interest in an amount
equal to the JP Morgan Chase & Co. prime rate from time to time in effect, such
interest to begin to accrue on the dates Participant actually paid such fees and
expenses through the date of payment thereof); provided, however, the
Participant shall not be entitled to any reimbursement for his legal fees and
expenses if a court has made a final determination that the Participant's
position was without merit.



ARTICLE IV: AMENDMENT AND TERMINATION



4.1
Amendment and Termination. The Company reserves the right to amend or terminate,
in whole or in part, any or all of the provisions of this Plan by action of the
Board at any time; provided, that, during the two-year period following a Change
in Control, the Company shall no longer have the power to amend or terminate the
Plan in any manner adverse to Participants, except for amendments to comply with
changes in applicable law which do not reduce the benefits and payments due
hereunder in the event of a Qualifying Termination; provided, further, that, in
no event shall any amendment reducing the benefits provided hereunder or any
Plan termination be effective until at least six months after the date of the
applicable action by the Board.



ARTICLE V: SUCCESSORS



5.1
Successors. The Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company's obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term "Company," as used in this Plan, shall mean the Company, as
applicable, as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.



ARTICLE VI: MISCELLANEOUS



6.1
No Duty to Mitigate/Set-off. No Participant entitled to receive a Severance
Benefit shall be required to seek other employment or to attempt in any way to
reduce any amounts payable to him pursuant to this Plan. The Severance Benefit
payable hereunder shall not be reduced by any compensation earned by the
Participant as a result of employment by another employer or otherwise. The

 

 
4

--------------------------------------------------------------------------------



Company's obligations to pay the Severance Benefits and to perform its
obligations hereunder shall not be affected by any circumstances including
without limitation, any set off, counterclaim, recoupment, defense or other
right which the Company may have against the Participant.

 

6.2
Headings. The headings of the Plan are inserted for convenience of reference
only and shall have no effect upon the meaning of the provisions hereof.




6.3
Use of Words. Whenever used in this instrument, a masculine pronoun shall be
deemed to include the masculine and feminine gender, and a singular word shall
be deemed to include the singular and plural, in all cases where the context so
requires.




6.4
Controlling Law. The construction and administration of the Plan shall be
governed the laws of the State of New York (without reference to rules relating
to conflicts of law).




6.5
Withholding. The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it reasonably believes
it may have to withhold federal, state or local income or other taxes incurred
by reason of payments pursuant to this Plan.




6.6
Severability. Should any provision of the Plan be deemed or held to be unlawful
or invalid for any reason, such fact shall not adversely affect the other
provisions of the Plan unless such determination shall render impossible or
impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.



6.7
Rights Under Other Plans, Policies, Practices and Agreements.




(a)
Other than as expressly provided herein, the Plan does not supersede any other
plans, policies, and/or practices of the Company.




(b)
The Plan supersedes any other change in control severance plans, policies and/or
practices of the Company as to the Participants; provided, that, the Plan shall
not supersede any individual executed agreement or arrangement between a single
Participant and the Company in effect on March 21, 2001 or thereafter, which
agreement specifically addresses payments or benefits made or provided upon
termination of employment or in connection with a Change in Control including,
but not limited to, the agreements set out on Appendix "A" hereto (an
"Additional Agreement"). If a Participant is due benefits or payments under both
an Additional Agreement and the Plan and/or where the Plan and the applicable
Additional Agreement have inconsistent or conflicting terms and conditions, the
Participant shall receive the greater of the benefits and

 
 
 
5

--------------------------------------------------------------------------------

 
payments, and the more favorable terms and conditions to him, under the
Additional Agreement and the Plan, determined on an item-by-item basis.

 

6.8
Insurance. The Company shall continue to cover the Participants, or cause the
Participants to be covered, under any director and officer insurance maintained
after a Change in Control for directors and officers of the Company or its
successor (whether by the Company or another entity) at no less of a level as
that maintained by the Company or its successor for its directors and officers.
Such coverage shall continue for any period during which the Participant may
have any liability for his actions or omissions. Following a Change in Control
and in addition to any rights under any other indemnification agreement, the
Company or its successor shall indemnify the Participant to the fullest extent
permitted by law against any claims, suits, judgments, expenses arising from,
out of, or in connection with the Participant's services as an officer or
director of the Company, or as a fiduciary of any benefit plan of the Company.



ARTICLE VII: DEFINITIONS.



7.1
"Cause" shall mean: (A) gross negligence or willful misconduct by a Participant
which is materially injurious to the Company, monetarily or otherwise; (B)
misappropriation or fraud with regard to the Company or its assets; (C)
conviction of, or the pleading of guilty or nolo contendere to, a felony
involving the assets or business of the Company; or (D) willful and continued
failure to substantially perform his duties after written notice by the Board.
For purpose of the preceding sentence, no act or failure to act by a Participant
shall be considered "willful" unless done or omitted to be done by such
Participant in bad faith and without reasonable belief that the Participant's
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, or based upon the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by the Participant in
good faith and in the best interests of the Company.




7.2
"Change in Control" shall have the meaning given to it in the Company’s 2018
Omnibus Award Plan, as amended from time to time, or any successor thereto.




7.3
"Current Total Annual Compensation" shall be the sum of the following amounts:
(A) the greater of a Participant's highest rate of annual salary during the
calendar year in which his employment terminates or such Participant's highest
rate of annual salary during the calendar year immediately prior to the year of
such termination; and (B) the average of a Participant's annual bonus
compensation (prior to any bonus deferral election) earned in respect of the two
most recent calendar years immediately preceding the calendar year in which the
Participant's employment terminated.




7.4
"Good Reason" shall mean the occurrence of any of the following events after a
Change in Control without the Participant's express written consent: (A)
material

 
6

--------------------------------------------------------------------------------

diminution in the Participant's position, duties, responsibilities or authority
as of the date immediately prior to the Change in Control; or (B) a reduction in
a Participant's base compensation or a failure to provide incentive compensation
opportunities at least as favorable in the aggregate as those provided
immediately prior to the Change in Control; or (C) failure to provide employee
benefits at least as favorable in the aggregate as those provided immediately
prior to the Change in Control; or (D) a failure of any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) of
the Company to assume in writing the obligations hereunder. A termination for
Good Reason shall mean a termination by a Participant effected by written notice
given by the Participant to the Company within 30 days after the occurrence of
the Good Reason event, unless the Company shall, within 15 days after receiving
such notice, take such action as is necessary to fully remedy such Good Reason
event in which case the Good Reason event shall be deemed to have not occurred.

 

7.5
"Participant" shall mean an employee who is a corporate officer of the Company
on the date of a Change in Control as a result of his election by the Board.
Notwithstanding the foregoing, if an employee who is not a corporate officer on
the date of a Change in Control reasonably demonstrates that, in contemplation
of the Change in Control or at the request of a party which subsequently causes
a Change in Control, the Company removed him from such office, such employee
shall also be a Participant.



As authorized by the Compensation Committee of the Board on January 23, 2001,
and as ratified and adopted by the Board on March 21, 2001, and as further
amended by the Compensation Committee of the Board on June 15, 2006, on
August 5, 2014, and on August 2, 2018, and as further ratified and adopted by
the Board on August 2, 2018, with effect as of the date on which the 2018
Omnibus Award Plan is approved by the Company’s stockholders.

 
 
 
7

--------------------------------------------------------------------------------

 